  Case: 1:18-cv-07686 Document #: 532 Filed: 05/06/20 Page 1 of 3 PageID #:4992




                     UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


IN RE: LION AIR FLIGHT                                     Lead Case No.:
JT 610 CRASH                                               1:18-cv-07686

This Document Relates To: NINGSI, as Special
Administrator of the Estate of PAUL                        Honorable Thomas M. Durkin
FERDINAND AYORBABA, deceased

Case Nos.: 1:19-cv-01695; 1:19-cv-01951



                                   STIPULATION OF DISMISSAL
       IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules of Civil

Procedure, Rule 41(a)(1)(A)(ii), by and between Plaintiff NINGSI, as Special Administrator of the

Estate of PAUL FERDINAND AYORBABA, deceased, and Defendant, THE BOEING
COMPANY, by and through their respective counsels, that Plaintiff’s actions shall be dismissed

with prejudice and without costs according to the terms of a settlement agreement between them.

       This Court previously granted Plaintiff’s Motion to Approve Settlement and instructed
Plaintiff’s counsel to disburse the settlement funds to the decedent’s beneficiaries, but the Order

did not clearly dismiss Plaintiffs’ claims. See Dkt. #275. This stipulation therefore clarifies that

plaintiff’s claims are dismissed with prejudice and without costs.
       The Court retains jurisdiction to effectuate settlement, including enforcement, adjudication

of liens, approval where necessary, and any other pendant matters. This fully resolves all claims

of Plaintiff NINGSI, as Special Administrator of the Estate of A PAUL FERDINAND
AYORBABA, deceased, consolidated with case number 18-cv-7686, which were originally filed

in case numbers 19-cv-01695 and 19-cv-01951.

       The claims of all other Plaintiffs in this action are unaffected by this stipulation and
contemplated order of dismissal.




                                                 1
 Case: 1:18-cv-07686 Document #: 532 Filed: 05/06/20 Page 2 of 3 PageID #:4993




Respectfully submitted,
 /s/Steven C. Marks                           /s/Bates McIntyre Larson_
 Steven C. Marks                              Bates McIntyre Larson
 Podhurst Orseck, PA                          BLarson@PerkinsCoie.com
 One S.E. 3rd Avenue                          Daniel T. Burley
 Suite 2300                                   DBurley@PerkinsCoie.com
 Miami, FL 33131                              PERKINS COIE LLP
 (305) 358-2800                               131 S. Dearborn, Suite 1700
 Email: smarks@podhurst.com                   Chicago, IL 60603
 Admitted Pro Hac Vice                        T: (312) 324-8400
                                              F: (312) 324-9400

 Andrew T. Hays                               Mack H. Shultz
 HAYS FIRM LLC 55 W. Wacker Dr.,              MShultz@PerkinsCoie.com
 14th Floor                                   Gretchen M. Paine
 Chicago, IL 60601                            GPaine@PerkinsCoie.com
 (312) 626-2537 ahays@haysfirm.com            PERKINS COIE LLP
 Atty. # 46467                                1201 Third Ave., Suite 4900
 Local Counsel Attorneys for Plaintiffs       Seattle, WA 98101
                                              T: (206) 359-8000
                                              F: (206) 359-9000

                                              Attorneys for Defendant The Boeing
                                              Company




                                          2
  Case: 1:18-cv-07686 Document #: 532 Filed: 05/06/20 Page 3 of 3 PageID #:4994




                                  CERTIFICATE OF SERVICE

       Steven C. Marks, an attorney, certifies that he served Plaintiff NINGSI’s Stipulation of
Dismissal upon all counsel of record via CM/ECF on May 6, 2020.

                                                              /s/Steven C. Marks
                                                              Steven C. Marks




                                                  3
